Citation Nr: 9904795	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  94-40 724	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from July 1964 until May 1988.  
The veteran died in May 1992 and the appellant, the widow of 
the veteran, seeks service connection for the cause of the 
veteran's death.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1993, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death.

A personal hearing on appeal was held on February 25, 1997, 
in Washington, D.C., before Lawrence M. Sullivan, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1998) 
(amending 38 U.S.C.A. § 7107 (West 1991)).

The Board acknowledges receipt of a video tape labeled "[redacted] 
& Family 5-21-92" and annotated "This film was taken 2 
weeks before [redacted] death."  In addition, two photos of the 
veteran shortly before his death were received.  The Board 
does not have facilities for viewing cassette video tapes.  
Furthermore, as the issue is the etiologic relationship 
between the veteran's cause of death and his claimed exposure 
to asbestos, we do not find that the tape is evidence 
probative to the issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The death certificate noted that the veteran died on 
May [redacted], 1992.  The immediate cause of death was liver 
failure due to liver metastases due to adenocarcinoma, 
unknown primary.

3.  At the time of death, the veteran was service-connected 
for arteriosclerotic heart disease, status post myocardial 
infarction with hypertension, evaluated as 30 percent 
disabling from May 1988; residuals and scar from excision of 
cutaneous nodules of the right forearm, evaluated as 
noncompensable from May 1988; and residuals of excision of 
pilonidal cyst, evaluated as noncompensable from May 1988.  

4.  The veteran was exposed to asbestos while serving as an 
aviation structural mechanic on naval vessels during active 
military duty.

5.  After review, in August 1998 an independent medical 
expert concluded that the veteran's cause of death was not 
related to asbestos exposure.

6.  The veteran's death was not due to disability of service 
origin, nor was a service-connected disability a significant 
factor in causing or contributing to his death.


CONCLUSION OF LAW

The veteran's death was not due to or the result of disease 
incurred in or aggravated by service, and a service-connected 
disorder did not contribute substantially or materially to 
the cause of the veteran's death.  Service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the death of the 
veteran, her husband, was related to his active service, and 
that service connection for the cause of his death is 
accordingly warranted.  It is specifically alleged that his 
exposure to asbestos during service was the cause of the 
cancer which caused his death.  

The application for burial benefits received in June 1992 did 
not have a response indicated to the question "Are you 
claiming that the cause of death was due to service?"  The 
application for dependency and indemnity compensation or 
death pension (VA Form 21-534) received in July 1992 also did 
not have a response indicated to the question "Are you 
claiming that the cause of death was due to service?"  The 
appellant remarked, however, that "The medical evidence 
previously sent to VA denotes that Veteran had asbestosis 
Heart Failure and other conditions that are Service 
Connected.  These physical conditions are a relative factor 
in his death."

At the time of death the veteran was service connected for 
arteriosclerotic heart disease, status post myocardial 
infarction with hypertension evaluated as 30 percent 
disabling from May 13, 1988; residuals, scar, excision, 
cutaneous nodules, of the right forearm, evaluated as 
noncompensable from May 13, 1988; and for residuals, 
excision, of pilonidal cyst, evaluated as noncompensable from 
May 13, 1988.

In reply to a request for information pertaining to asbestos 
exposure, the appellant indicated that the veteran was 
exposed to asbestos for 23 years while serving aboard 
aircraft carriers.  He was a Chief Aviational Structural 
Mechanic Supervisor for 13 years.  Post-service, he worked as 
a guard for two years at Giddins Security and was a full time 
student at Lake City Community College.  The appellant 
further indicated that Dr. Weiner of the U.S. Navy at NAS 
Jacksonville had said that the veteran probably had 
asbestosis; Dr. Chawla of U.S. Navy, San Diego, California 
said that the veteran did have asbestosis of lungs; and Dr. 
Termain, U.S. Navy, with Infectious Disease Control Center, 
NAS Jacksonville, Florida, said that the veteran had 
metastatic cancer with unknown primary origin, possibly of 
the lungs, caused by asbestos.  Although the appellant was 
requested to complete VA Form 21-4138 so that medical 
evidence might be requested from those physicians, no 
response was received.  

Based on a review of service medical records, death 
certificate, and treatment records from the Naval Hospital 
for the period from January 1989 through December 1991, the 
RO, in a rating decision in February 1993, denied service 
connection for the cause of the veteran's death.  

The evidence reviewed included a biopsy report of two 
cutaneous nodules of the right forearm in April 1984 with a 
microscopic diagnosis of fibrous histiocytomas 
(dermatofibromas).  In August 1984, the veteran had a 
pilonidal cyst removed and the microscopic diagnosis 
pilonidal cyst.  

Also reviewed were the medical records pertaining to the 
veteran's myocardial infarction in April 1987 and 
catheterization in December 1987.  A chest X-ray in April 
1987 reported findings as unremarkable except for mild 
generalized prominence of pulmonary vascularity.  A chest 
examination was recommended.  A chest X-ray in December 1987 
was normal.  

At a VA medical examination in July 1988, his lungs were 
described as clear and resonant.  His abdomen was soft and 
the liver and spleen were not palpable.  There were no signs 
noted of rebound tenderness or rigidity.  A chest X-ray did 
not reveal any abnormal findings.  In February 1989, a 
pilonidal cyst was removed and the microscopic diagnosis was 
pilonidal sinus.  

The Naval Hospital records indicate that the veteran was seen 
on November 19, 1991, for chronic mid-abdominal pain that 
radiated to the shoulder and midback on occasion.  It was 
noted that X-rays, a hepatitis profile, lumbosacral spine 
films and all tests were within normal limits.  The treatment 
record noted that an abdominal CT scan in October revealed a 
fatty liver.  

The veteran was hospitalized from November 30, 1991, to 
December 11, 1991.  The narrative summary indicated that at 
the time of admission, the veteran had complaints of severe 
neck and back pain that had become progressively worse over 
the last one to two years.  He was in severe neck pain since 
feeling a snap on the right side of his neck on the day of 
admission.  The report further noted that he had recently 
been worked up for fatty liver and vague reoccurrence of 
abdominal pain.  It noted that "[h]e had questionable 
asbestosis."  The report noted that during his stay, he 
"underwent EGD [esophagogastroduodenoscopy] which was 
completely normal."  

A medical evaluation on December 12, 1991, by Robert A. 
Joyce, M.D. at the Baptist Regional Cancer Institute of the 
Baptist Medical Center noted that the veteran had been 
discharged the previous day from the Naval Air Station in 
Jacksonville, Florida, where he had undergone evaluation that 
demonstrated tumor in the liver.  A biopsy showed carcinoma 
with an unknown primary.  Dr. Joyce noted that upper and 
lower endoscopy and multiple blood work failed to demonstrate 
an etiology.  An MRI of the abdomen, CT of the abdomen and CT 
of the chest were negative.  No biopsies of the stomach had 
been done.  Dr. Joyce noted the removal of the nodules on the 
veteran's forearm in service and was going to obtain the 
medical diagnosis, if possible.  The question of whether this 
was a melanoma was discussed.  The examination findings noted 
no lymphadenopathy, soft and nontender abdomen, and the liver 
was not palpable.  Dr. Joyce noted sending the biopsy 
material from the liver for an opinion whether it was 
melanoma or something else.  Although consideration might be 
given to a biopsy of the stomach, Dr. Joyce felt "probably 
most of [the veteran's] symptomatology is related to his 
tumor metastasis to the liver."  

A Surgical Pathology report made on December 30, 1991, on 
outside slides noted the veteran had a liver mass and there 
was a questionable history of previous melanoma.  The 
diagnosis noted cell block showing scant numbers of malignant 
epithelial-type cells.  A note added:  

This case has been reviewed with Dr. Salvador 
Castro.  We agree with the interpretation from 
the Naval Hospital Jacksonville that malignant 
cells are present which appear to be 
epithelial.  These do not have any usual 
pattern of malignant melanoma.  Although the 
number of cells present are scant we would 
favor adenocarcinoma or possible neuroendocrine 
carcinoma.  

Evidence reviewed included a report of hospitalization in 
January 1992 at Baptist Medical Center and Jackson Wolfson 
Children's Hospital.  He was admitted for observation for 
dehydration.  Other records from Baptist Medical Center were 
received for treatment in January, February, March, April and 
May 1992.  In February 1992, Dr. Joyce noted that the tumor 
of unknown origin had responded poorly to the chemotherapy 
while noting that the course of treatment was brief.  "The 
tumor morphology is such that we just have an epithelial 
tumor, whether it is adenocarcinoma or of neuro-endocrine 
etiology is undetermined.  I guess it is consistent with 
small cell carcinoma of the lung as well, but there is 
nothing to suggest tumor of a melanoma type at least by 
review by Dr. Barwick."  

When seen on February 26, 1992, Dr. Joyce noted there was no 
GI symptomatology, no shortness of breath, and no cough.  He 
noted that the veteran had wide spread metastatic bony 
disease, with an epithelial type tumor with no known primary.  
The veteran was hospitalized for three days in March and it 
was noted he had an epithelial tumor, unknown primary, that 
was metastatic to the lungs, liver and bone.  He was seen on 
May 6, 1992, and it was noted he was on palliative treatment 
for "his metastatic tumor, unknown primary probably original 
lesion in the lung, but with pulmonary nodules, large tumor 
mass in his liver and bony metastases with hypercalcemia." 

A chest X-ray in January 1992 showed no well defined active 
infiltration.  The impression was no acute pulmonary disease.  
An X-ray on February 19, 1992, of the chest was compared with 
a previous view on January 13, 1992.  The impression was that 
there were multiple new rounded nodular metastatic masses to 
the lower lung fields.  It was also noted that the 
"infiltrate that had been seen in the lower lobes on 1/13/92 
has cleared."

A letter received from Dr. Joyce dated in March 1993, noted 
that he first saw the veteran in December 1991 at the time of 
the veteran's discharge from the Naval Air Station Hospital 
in Jacksonville, Florida.  From complaints of progressing 
back pain over an 18 month period, the veteran had been 
hospitalized for "work-up and eventual detection of positive 
bone scan and liver biopsy showing adenocarcinoma of unknown 
primary."  Dr. Joyce commented that it was impossible to 
determine exactly the date of onset of the tumor.  After 
chemotherapy, the veteran died in May 1992 from the 
progression of his tumor. 

A report dated in April 1993 by Gerrit W. H. Schepers, M.D., 
Sc.D. to the appellant's lawyers, noted that the X-rays, 
slides, and medical records of the veteran had been reviewed 
and returned.  Dr. Schepers noted that the death certificate 
listed the cause of death as metastatic cancer and its 
consequences with the primary source of the cancer 
undisclosed.  He also observed that "[t]hroughout the 
medical file the same status was repeatedly reported" and 
that the "physicians consistently stated that no known 
primary was identified."  Dr. Schepers wrote:  "This is not 
really understandable since an adenocarcinoma of the stomach 
was reported for specimen S-91-4784.  However the words 
stomach or esophagus were not used and the report was issued 
on a gynecological report form opposite 'uterine cervix'".  
He noted, however, that the social security number matched 
the name. 

Dr. Schepers also found "radiological abnormality of the 
proximal stomach wall and the distal esophagus sufficient to 
justify consideration of gastric carcinoma or distal 
esophageal carcinoma."  He concludes that the X-rays showed 
asbestosis, enlarged heart, enlargement of the hilar nodes on 
the left, and metastatic nodules in the right lung.  "These 
large nodes suggest the possibility of a bronchial or distal 
tracheal carcinoma as an alternative source of the cancer."  
He further observed that the first discovered cancer specimen 
"was adenocarcinoma lying deep to squamous epithelium such 
as lines the distal esophagus."  The slides of the needle 
biopsy of the liver metastases he classified as 
undifferentiated carcinoma.  "Such cancer cells could have 
derived from a gastric carcinoma or from bronchial 
carcinoma."  As for what caused the cancer, Dr. Schepers 
concluded that asbestos, heavy cigarette smoke, and 
consumption of excessive alcohol habitually combined "would 
have acted synergistically to cause cancer at such an early 
age."

The appellant presented testimony at a personal hearing in 
July 1993 as evidenced by a transcript in the claims file.  
She testified as to events surrounding the veteran's heart 
attack, how his experience on board Navy ships had exposed 
him to asbestos, the symptoms and manifestations observed of 
the veteran's back pain, medical treatment regarding the 
removal of nodules from his arm and removal of pilonidal 
cysts.  She described in detail the medical treatment and 
statements made to her by the veteran's doctors from his 
hospitalization in November 1991 until his death.  

The appellant presented testimony at another personal hearing 
in April 1994.  She related her husband telling her that he 
had been exposed to asbestos while on board ships.  She also 
described the symptoms and manifestations of her husband's 
disease that she observed.   

The appellant also presented testimony at a hearing before 
the undersigned member of the Board in February 1997.  She 
described her observations of the veteran's symptoms and what 
occurred during his hospitalizations and treatments.  She 
also recalled what doctors had told her about the cause of 
her husband's condition and that it was related to 
asbestosis.  She testified that it would not be productive to 
attempt to contact Drs. Chala, Nelson, and Weiner, as she had 
no record of current addresses for them.  She indicated that 
she would obtain a statement from the veteran's last treating 
physician at the civilian facility, Dr. Joyce, and submit it 
into evidence.  

The Board requested an opinion from an independent medical 
expert, Diane M.F. Savarese, M.D.  The record was reviewed 
with the main purpose of the consultation stated as to 
determine the probability of a relationship between the 
deceased veteran's exposure to asbestos in service and his 
metastatic carcinoma.  A letter dated in August 1998 
summarized the review of the medical records in this case 
predominantly provided by the Naval Air Station Hospital in 
Jacksonville, Florida. The medical expert commented on the 
records available for review and noted the absence of others.  
It was noted that due to the veteran's jobs during his Naval 
career, his exposure to asbestos was frequent and at 
significant levels.  A chest X-ray in April 1987, at the time 
of a myocardial infarction, showed no clear evidence of the 
usual signs of asbestos exposure.  Post service he sought 
treatment for back pain and neck pain.  On November 19, 1991, 
his lungs were described as clear.  

The veteran was hospitalized in November 1991 for severe 
right sided neck pain. It was noted that "[a] chest X-ray 
during that hospitalization showed pleural thickening 
bilaterally and small irregular focal parenchymal opacities.  
Although these changes have been interpreted as being 
consistent with asbestosis, there were no calcified plaques 
described on the chest X-ray report."

The veteran was diagnosed with a metastatic adenocarcinoma of 
unknown primary site.  Dr. Savarese observed that a "CT scan 
of the chest was described as being normal at that time, 
although at some later point in time, multiple metastatic 
nodules subsequently developed."  Dr. Savarese noted that 
"absent from the record is any indication of respiratory 
complaints and respiratory findings."

Dr. Savarese further noted that the veteran had two different 
attempts at systemic chemotherapy, the first was a 
combination most typically used for gastrointestinal 
malignancies and then salvage chemotherapy was attempted.  
The veteran's tumor progressed and he died of his metastatic 
carcinoma on May [redacted], 1991.  

Dr. Savarese concluded that the veteran "had a carcinoma 
which probably existed at least eighteen months prior to 
presentation as manifested by bone pain" and described it as 
a metastatic carcinoma.  Dr. Savarese noted: 

The diagnosis of an adenocarcinoma of unknown 
primary seems relatively uncertain, given the 
questionable workup of his GI tract; the 
question of GE junction malignancy remains an 
issue.  Was this biopsy really positive?  
Asbestos exposure is most commonly associated 
with the development of lung cancer, especially 
so in smokers.  The second malignancy which is 
most likely attributable to asbestos exposure 
is mesothelioma, which this [veteran] did not 
appear to have, either by clinical history or 
pathologic review.  There is a modest increase 
in the likelihood of gastrointestinal 
malignancies in patients exposed to asbestos, 
but frankly I find that his lifelong tobacco 
and alcohol use were far more likely to be 
implicated if he did have upper 
gastrointestinal malignancy.  This issue simply 
cannot be definitively addressed without the 
biopsy which is described as adenocarcinoma 
underlying squamous epithelium.  If he did have 
an upper GI carcinoma, which was widely 
metastatic, it is my opinion that this was not 
likely to be service connected.  It was much 
more likely to be related to his habitual use 
of tobacco and alcohol, even though he quit in 
1986.  If indeed there was no carcinoma of the 
upper gastro-intestinal tract, then the only 
way to classify this malignancy would be a 
widely disseminated carcinoma of unknown 
primary.  It is my experience that these tumors 
are very difficult to narrow down as far as 
their etiologic agent, because they represent 
such a mixed bag of diagnoses.  Primary site 
can be anywhere, and with the passage of time, 
is only identified in 30% of patients who 
present with widely metastatic disease.  It is 
the primary site rather than having cancer per 
se that is most important in determining his 
link to asbestos exposure.

The diagnosis of asbestosis is a clinical one 
and is based on a typical appearance of chest 
X-ray.  Usually we see calcified pleural 
plaques.  The description of the chest X-ray by 
the radiologist, at least the one taken in 
1991, does not really fall into this general 
category.  However, if the radiologist felt 
there was enough evidence to call this typical 
for asbestosis, then I certainly would not 
argue this point.  The mere presence of changes 
in the chest X-ray consistent with asbestos 
exposure do not imply a causal relationship 
with the [veteran's] cancer, in my opinion.  

A letter dated in March 1997 from Dr. Joyce noted that the 
veteran was a patient who died of metastatic adenocarcinoma 
of unknown origin.  Dr. Joyce wrote:  He had radiologic 
evidence in his chest of asbestos exposure and gave a history 
of asbestos exposure.  In my opinion, [the veteran] expired 
of metastatic adenocarcinoma as likely as not due to asbestos 
exposure."

The appellant has also submitted copies of letters pertaining 
to lawsuits against various manufacturers and distributors of 
asbestos-related insulation products to which the veteran had 
been exposed and claimed injury as a result of such exposure 
and copies of letters regarding settlement offers.  

The appellant was sent a copy of the medical opinion and 
provided the opportunity to submit additional evidence or 
argument.  Evidence was received from the appellant in 
October 1998 with a statement that assumed that the person 
who provided the medical opinion had not the opportunity to 
review some important letters and submitted copies.  The 
appellant waived the RO review of the evidence submitted.  
Evidence submitted included duplicate copies of the narrative 
summary of the veteran's hospitalization in November 1991, 
the March 1993 letter from Dr. Joyce, and the March 1997 
letter from Dr. Joyce which were in the claims file and 
available for review by the independent medical expert.  
Other evidence submitted included a January 1992 letter from 
Douglas W. Johnson, M.D. to Dr. Joyce noting that the veteran 
had completed a course of radiation treatment in the 
"palliative management of his adenocarcinoma of unknown 
primary metastatic to bone" and a release statement in a 
case against an asbestos manufacturer that noted the veteran 
served in the U.S. Navy aboard USS Intrepid. 

Analysis

Initially, we find that the appellant has submitted a well-
grounded claim.  That is, the Board finds that she has 
submitted a claim which is plausible.  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of her appeal has been obtained and 
that no further assistance is required to comply with the 
duty to assist her mandated by 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has 
determined that in claims for service connection for the 
cause of death of a veteran, the first requirement, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die).  Ramey v. Brown, 9 Vet. App. 40 (1996), mot. 
for reconsideration and en banc review denied June 10, 1996 
(per curiam).  Further, in view of the veteran's duties 
during service the evidence supports the contention that the 
veteran was exposed to asbestos in service.  In addition, the 
appellant has submitted a medical opinion that the cause of 
the veteran's death was as likely as not due to asbestos 
exposure, which we find is sufficient to meet the nexus 
requirement to well-ground the claim.  Thereafter, however, 
the Board must determine, as a question of fact, both the 
weight and credibility of the evidence in the context of all 
the evidence.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  While the Board may not ignore 
the opinion of a physician, it is certainly free to discount 
the credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 (1998).  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death. 38 C.F.R. § 3.312 (1998). Therefore, the Board must 
evaluate whether any disability for which service connection 
was established, or any disability for which service 
connection should have been established at the time of the 
veteran's death, was a principal or contributory cause of the 
veteran's death.  In this case, although the veteran was 
service-connected for several disabilities, the appellant 
contends that the veteran's exposure to asbestos in service 
was a causative factor in the development of the conditions 
that ultimately led to his death.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all of the evidence, a reasonable 
doubt arises regarding service connection for the cause of 
the veteran's death, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. § 3.102.

While reviewing the evidence submitted concerning the 
lawsuits against asbestos manufacturers for possible evidence 
relevant to the appellant's claim, these decisions are not 
controlling for purposes of VA adjudications.  Although 
showing that the appellant claimed that the veteran was 
exposed to asbestos while serving aboard the USS Intrepid, 
other evidence in the claims file showed that the veteran had 
served aboard Naval ships and the claim that he was exposed 
to asbestos was not contested.  While noting that the 
litigation papers indicate that the appellant shared in a 
class settlement offer, this has little weight in our 
determination.  This is an award under an entirely different 
scheme.  

Initially, the Board rejects the appellant's assertions that 
the veteran's exposure to asbestos caused his death as the 
appellant is not competent to give a credible opinion on a 
medical question such as this.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

While finding that the medical opinion submitted by the 
appellant from Dr. Joyce dated in March 1997 provided medical 
evidence of nexus sufficient to well-ground the claim for 
service connection, in the adjudication of the claim on the 
merits, the Board evaluates the weight or credibility of the 
evidence in the light of its relationship to other items of 
evidence.  

The Board notes that the treatment records from Dr. Joyce, 
from the initial evaluation in December 1991 after the 
veteran's release from the hospital until May 1992, 
consistently refer to an epithelial carcinoma of unknown 
primary.  It was also noted that Dr. Barwick's analysis was 
negative for a tumor of a melanoma type.  Dr. Joyce noted 
that the epithelial tumor of unknown primary was metastatic 
to the lungs, liver and bone.  When seen on May 6, 1992, Dr. 
Joyce again noted that the tumor was of unknown primary but 
suggested "probably original lesion in the lung."  In March 
1993, Dr. Joyce wrote that the veteran had a positive bone 
scan and liver biopsy that showed adenocarcinoma of unknown 
primary and that it was impossible to determine exactly the 
date of onset of the tumor.  While his statement in March 
1997, provided an opinion that the veteran's exposure to 
asbestos in service "as likely as not" caused the 
metastatic adenocarcinoma that caused his death, he failed to 
provide a basis for his opinion other than noting there was 
radiologic evidence in the veteran's chest of asbestos 
exposure and there was a history of asbestos exposure.  We 
also note that this was the first mention by Dr. Joyce of a 
relationship between exposure to asbestos and the veteran's 
metastatic adenocarcinoma.

The Board notes that the forensic report prepared by Dr. 
Schepers concluded that the X-rays showed asbestosis.  In his 
report, Dr. Schepers questioned the consistent statements by 
the treating physicians that no known primary had been 
identified as he noted that an adenocarcinoma of the stomach 
was reported for one of the slide specimens.  However, Dr. 
Schepers then points out that there was some confusion about 
the report of the specimen as it was not identified as 
stomach or esophagus and was issued on a gynecological report 
form; only the social security number matched the name.  
Having first implied that there was an adenocarcinoma of the 
stomach and that was the primary site, Dr. Schepers then 
related other findings that justified consideration of 
gastric carcinoma, distal esophageal carcinoma, bronchial or 
distal tracheal carcinoma.  In essence, he suggested there 
were several possibilities of a primary site.  Dr. Schepers 
concluded that the combination of asbestos, cigarette smoking 
and drinking alcohol excessively was the cause of the 
veteran's cancer.

The Board requested an opinion from an independent medical 
expert, a specialist in the field of hematology oncology with 
the accompanying specialized knowledge.  (The Board notes 
that both the independent medical expert and Dr. Joyce are 
specialists in hematology oncology.)  It may be reasonably 
assumed that this physician is versed in the medical 
literature and clinical studies addressing issues in the 
field of oncology, inasmuch as this is the focus area of her 
practice.

Upon review, the Board finds that the opinion of the 
independent medical expert, which found no etiological 
relationship between the veteran's exposure to asbestos in 
service and the cause of his death, is more persuasive 
because it was given with consideration of all the evidence 
in the claims folder.  See Gabrielson v. Brown, 7 Vet. App. 
36 (1994).  In August 1998 after review of the record, Dr. 
Savarese noted that while an X-ray performed during the 
veteran's hospitalization in late 1991 indicated changes were 
interpreted as being consistent with asbestosis, Dr. Savarese 
questioned the diagnosis, pointing out there were no 
calcified plaques described which are usually seen.  Dr. 
Savarese remarked, however, that as the radiologist concluded 
there was enough evidence to find asbestosis, she would not 
argue the point.  Nevertheless, she concluded that the "mere 
presence of changes in the chest X-ray consistent with 
asbestos exposure do not imply a causal relationship with the 
[veteran's] cancer."  

Dr. Savarese further discussed whether there was an upper 
gastrointestinal malignancy and noted that the evidence was 
not definitive as to the presence or absence of 
gastrointestinal malignancy.  She then opined that even if 
the veteran had an upper GI carcinoma, widely metastatic, it 
"was much more likely to be related to his habitual use of 
tobacco and alcohol...Further, on the other hand, [i]f indeed 
there was no carcinoma of the upper gastro-intestinal tract, 
then the only way to classify this malignancy would be a 
widely disseminated carcinoma of unknown primary."  Dr. 
Savarese further indicated that in that type of case, it is 
very difficult to identify the primary site.  She further 
concluded "It is the primary site rather than having cancer 
per se that is most important in determining his link to 
asbestos exposure."  We accord substantial weight to Dr. 
Savarese's opinion.  She possesses credentials as a 
specialist in oncology.  Moreover, she undertook a review of 
the entire record in this case, provided an overview of the 
generally accepted medical principles involved, and then 
furnished a well-reasoned opinion with regard to the facts 
presented.

Upon review of the record, we conclude that the preponderance 
of the evidence is against the grant of service connection 
for the cause of the veteran's death.  While acknowledging 
the reports of Dr. Schepers and Dr. Joyce, we accord these 
lesser weight than the opinion of Dr. Savarese, the 
independent medical expert.  The opinion itself is detailed 
and well reasoned.  The Board finds it fully persuasive and 
dispositive of the issue for appellate consideration.  We 
conclude, therefore, that service connection for the cause of 
the veteran's death due to exposure to asbestos is not 
warranted.

While the Board has considered the doctrine of resolving the 
benefit of the doubt in the appellant's favor, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant resolution of this matter on 
that basis.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.





- 19 -


